MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 18 2020, 8:07 am

court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                                Court of Appeals
                                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Talisha Griffin                                          Curtis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         Steven Hosler
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Mack M. Chandler,                                        September 18, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-772
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton A.
Appellee-Plaintiff.                                      Graham, Judge
                                                         Trial Court Cause No.
                                                         49G07-1907-CM-29575



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-772 | September 18, 2020                Page 1 of 5
                                       Statement of the Case
[1]   Mack M. Chandler appeals the trial court’s imposition of fees and costs after a

      jury had found him guilty of theft, as a Class A misdemeanor. Chandler raises

      two issues for our review, namely, whether the trial court erred when it

      imposed fees and costs without holding an indigency hearing and whether the

      court erred when it imposed a fee that is not authorized by statute. The State

      concedes on appeal that the trial court erred in both respects. We also agree,

      and we reverse and remand with instructions.


                                 Facts and Procedural History
[2]   In July of 2019, Chandler stole a donation box from inside an Indianapolis VA

      hospital. The State charged him with theft, as a Class A misdemeanor, and a

      jury found him guilty. At an initial hearing, the court found Chandler indigent

      and appointed public counsel for him, but the court also found that he was able

      to pay part of the costs of representation and, pursuant to Indiana Code Section

      35-33-7-6, assessed a $50 public-defender fee against Chandler. See Appellant’s

      App. Vol. II at 11.


[3]   The court sentenced Chandler to 365 days, with all but time served suspended

      to probation. The court also assessed fees and costs against Chandler in a total

      amount of $335. Included in that total sum was the original $50 public-

      defender fee and a $4.00 fee to “Unknown Arresting Agency,” i.e., the VA

      hospital’s internal police. The court did not suspend Chandler’s obligation to




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-772 | September 18, 2020   Page 2 of 5
      pay the $335 and also did not hold a hearing to determine Chandler’s ability to

      pay the $335. This appeal ensued.


                                     Discussion and Decision
[4]   Chandler asserts that the trial court abused its discretion when it ordered him to

      pay the $335 without determining his ability to pay and when it ordered him to

      pay the $4.00 to an unknown arresting agency, which fee is not authorized by

      statute. The State agrees with Chandler that the trial court erred in both

      respects.


[5]   When a trial court imposes fees and costs following a defendant’s conviction,

      “it shall conduct a hearing to determine whether the convicted person is

      indigent.” Ind. Code § 33-37-2-3(a) (2020); see also I.C. § 35-38-1-18(a).

      However, the court can postpone the indigency hearing if the court “suspend[s]

      payment of all or part of the costs until the convicted person has completed all

      or part of the sentence.” I.C. § 33-37-2-3(b); see also I.C. § 35-38-1-18(b). Here,

      there is no dispute that the trial court neither held an indigency hearing nor

      suspended Chandler’s requirement to pay the $335 in fees and costs.


[6]   However, at the initial hearing, the court determined that Chandler was able to

      pay a $50 public-defender fee. Indiana Code Section 35-33-7-6 authorizes the

      trial court to assess that fee at that time, and the court’s final assessment of fees




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-772 | September 18, 2020   Page 3 of 5
      and costs against Chandler merely restates that obligation. 1 Accordingly, we

      conclude that the trial court’s order for Chandler to pay $335 in fees and costs is

      erroneous with the exception of the $50 public-defender fee, which Chandler

      has an ongoing obligation to pay.


[7]   As for the balance of Chandler’s $285 in fees and costs, aside from a flat fee of

      $120 for criminal costs Indiana Code Section 33-37-4-1(b) authorizes nineteen

      additional fees that may be imposed by the trial court in certain circumstances.

      None of those authorized fees includes a fee to an unknown arresting agency.

      The State concedes that the trial court erred in imposing that $4.00 fee here.


[8]   In sum, with the exception of the $50 public-defender fee, the trial court erred

      when it ordered Chandler to pay fees and costs without either holding an

      indigency hearing or suspending Chandler’s obligation to pay those fees and

      costs. The court further erred when it imposed a fee of $4.00 to an unknown

      arresting agency. Accordingly, we reverse the trial court’s judgment and

      remand with instructions for the court to vacate the $4.00 fee and either to hold

      an indigency hearing or to suspend Chandler’s obligation to pay the remaining

      $281 in fees and costs.2


[9]   Reversed and remanded with instructions.




      1
        The State does not suggest that the trial court’s assessment of the public-defender fee at the initial hearing
      absolved the court of assessing Chandler’s ability to pay the total fees and costs assessed after his conviction.
      2
        Again, the $281 is the $335 in fees and costs less the erroneous $4.00 fee and less Chandler’s continuing
      obligation to pay the $50 public-defender fee.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-772 | September 18, 2020                     Page 4 of 5
Bradford, C.J., and Mathias, J., concur.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-772 | September 18, 2020   Page 5 of 5